Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
	The following is an Examiner's Statement of Reasons for Allowance: 
	The applicant's amendment filed on 3/26/2021 has overcome the technical deficiencies and the prior art rejection. Claims 1 and 8-12 are allowed because the prior art of record fails to disclose that:
-the Zener diode comprising a cathode terminal coupled to one end of the current limiting resistor and wherein an other end of the current limiting resistor is coupled to the second
terminal of the depletion-mode transistor and the first terminal of the enhancement-mode transistor, and an anode terminal coupled to the second terminal of the enhancement
mode transistor and the control terminal of the depletion-mode transistor, the anode terminal being a non-isolated terminal from a substrate in which the Zener diode is disposed as combined in claim 1.	
CONCLUSION
	Any comments considered necessarily by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.  




/DINH T LE/Primary Examiner, Art Unit 2842